DETAILED ACTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-11, drawn to a pyrimido[4,5-d]pyrimidin-2-one derivative compound represented by Formula 1, classified in class 544.
II.	Claims 1-11, drawn to a pyrimido[4,5-d]pyrimidin-2-one derivative compound represented by Formula 2, classified in class 544.
III.	Claims 1-11, drawn to a pyrimido[4,5-d]pyrimidin-2-one derivative compound represented by Formula 3, classified in class 544.
IV.	Claims 1-11, drawn to a pyrimido[4,5-d]pyrimidin-2-one derivative compound represented by Formula 4, classified in class 544.
V.	Claims 1-11, drawn to a pyrimido[4,5-d]pyrimidin-2-one derivative compound represented by Formula 5, classified in class 544.
VI.	Claims 1-11, drawn to a pyrimido[4,5-d]pyrimidin-2-one derivative compound represented by Formula 6, classified in class 544.
VII.	Claims 12-16, drawn to various methods for preventing, alleviating or treating cancer of a subject utilizing the compounds of Formula I, classified in class 514.
VIII.	Claims 12-16, drawn to various methods for preventing, alleviating or treating cancer of a subject utilizing the compounds of Formula 2, classified in class 514.
IX.	Claims 12-16, drawn to various methods for preventing, alleviating or treating cancer of a subject utilizing the compounds of Formula 3, classified in class 514.
X.	Claims 12-16, drawn to various methods for preventing, alleviating or treating cancer of a subject utilizing the compounds of Formula 4, classified in class 514.
XI.	Claims 12-16, drawn to various methods for preventing, alleviating or treating cancer of a subject utilizing the compounds of Formula 5, classified in class 514.
XII.	Claims 12-16, drawn to various methods for preventing, alleviating or treating cancer of a subject utilizing the compounds of Formula 6, classified in class 514.
XIII.	Claims 17-20, drawn to various methods for preventing, alleviating or treating an inflammatory disease or immune disease of a subject utilizing the compounds of Formula 1, classified in class 514.
XIV.	Claims 17-20, drawn to various methods for preventing, alleviating or treating an inflammatory disease or immune disease of a subject utilizing the compounds of Formula 2, classified in class 514.
XV.	Claims 17-20, drawn to various methods for preventing, alleviating or treating an inflammatory disease or immune disease of a subject utilizing the compounds of Formula 3, classified in class 514.
XVI.	Claims 17-20, drawn to various methods for preventing, alleviating or treating an inflammatory disease or immune disease of a subject utilizing the compounds of Formula 4, classified in class 514.
XVII.	Claims 17-20, drawn to various methods for preventing, alleviating or treating an inflammatory disease or immune disease of a subject utilizing the compounds of Formula 5, classified in class 514.
XVIII.	Claims 17-20, drawn to various methods for preventing, alleviating or treating an inflammatory disease or immune disease of a subject utilizing the compounds of Formula 6, classified in class 514.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and VII, I and VIII, I and IX, I and X, I and XI, I and XII, I and XIII, I and XIV, I and XV, I and XVI, I and XVII, I and XVIII, II and VII, II and VIII, II and IX, II and X, II and XI, II and XII, II and XIII, II and XIV, II and XV, II and XVI, II and XVII, II and XVIII, III and VII, III and VIII, III and IX, III and X, III and XI, III and XII, III and XIII, III and XIV, III and XV, III and XVI, III and XVII, III and XVIII, IV and VII, IV and VIII, IV and IX, IV and X, IV and XI, IV and XII, IV and XIII, IV and XIV, IV and XV, IV and XVI, IV and XVII, IV and XVIII, V and VII, V and VIII, V and IX, V and X, V and XI, V and XII, V and XIII, V and XIV, V and XV, V and XVI, V and XVII, V and XVIII, VI and VII, VI and VIII, VI and IX, VI and X, VI and XI, VI and XII, VI and XIII, VI and XIV, VI and XV, VI and XVI, VI and XVII, VI and XVIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, there are other materially different products capable of carrying out the same utility.  For example, taxane compounds are also used to treat cancer.
Inventions VII and VIII, VII and IX, VII and X, VII and XI, VII and XII, VII and XIII, VII and XIV, VII and XV, VII and XVI, VII and XVII, VII and XVIII, VIII and IX, VIII and X, VIII and XI, VIII and XII, VIII and XIII, VIII and XIV, VIII and XV, VIII and XVI, VIII and XVII, VIII and XVIII, IX and X, IX and XI, IX and XII, IX and XIII, IX and XIV, IX and XV, IX and XVI, IX and XVII, IX and XVIII, X and XI, X and XII, X and XIII, X and XIV, X and XV, X and XVI, X and XVII, X and XVIII, XI and XII, XI and XIII, XI and XIV, XI and XV, XI and XVI, XI and XVII, XI and XVIII, XII and XIII, XII and XIV, XII and XV, XII and XVI, XII and XVII, XII and XVIII, XIII and XIV, XIII and XV, XIII and XVI, XIII and XVII, XIII and XVIII, XIV and XV, XIV and XVI, XIV and XVII, XIV and XVIII, XV and XVI, XV and XVII, XV and XVIII, XVI and XVII, XVI and XVIII, XVII and XVIII are directed to related processes.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed possess materially different functions or effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
This application contains claims directed to the following patentably distinct species: those found in claims 10, 16, and 20.  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claim 1 is generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice of Possible Rejoinder
The Examiner has required restriction between product and process claims. Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined.  See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues.  See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0913.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	  
Tel. No.: (571) 272-9932